

113 S1795 IS: New Skills for New Jobs Act
U.S. Senate
2013-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1795IN THE SENATE OF THE UNITED STATESDecember 10, 2013Ms. Stabenow introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo establish a Federal tax credit approximation matching
		  program for State new jobs training tax credits, and for other
		  purposes.1.Short
			 titleThis Act may be cited as
			 the New Skills for New Jobs
			 Act.2.Federal matching
			 payments for State new jobs training tax credits(a)Authority To
			 make paymentsSubject to subsection (h), the Secretary of the
			 Treasury shall, on a quarterly basis, make a payment to each eligible community
			 college in an amount equal to the aggregate new job tax withholding matches for
			 all eligible trainees with respect to such eligible community college for such
			 quarter.(b)New job tax
			 withholding matchIn the case of any quarter, the new job tax
			 withholding match with respect to any eligible trainee is an amount equal to
			 the amounts remitted as described in subsection (d)(1)(A) during such quarter
			 with respect to such trainee by a participating employer.(c)Eligible
			 community collegeFor purposes of this section, the term
			 eligible community college means a public institution of higher
			 education, as defined in section 101 of the Higher Education Act of 1965 (20
			 U.S.C. 1001)—(1)at which the
			 majority of degrees awarded, for any academic year, are 2-year associate's
			 degrees that are acceptable for full credit toward a baccalaureate
			 degree,(2)that is located
			 in a State that has a State new jobs training tax credit program in effect,
			 and(3)that participates
			 in such program by having in effect a contract that meets the requirements of
			 subsection (d)(2).(d)State new jobs
			 training tax credit program(1)Programs
			 describedFor purposes of this section, the term State new
			 jobs training tax credit program means a program established by a State
			 government that provides that, if an eligible community college and an employer
			 sign a contract that meets the requirements of paragraph (2) with respect to an
			 eligible trainee—(A)the State income
			 taxes withheld by the employer on behalf of the eligible trainee, once employed
			 by the employer, to the extent they do not exceed the cost of qualified
			 training specified in such contract, will not be remitted to the State in
			 payment of income taxes, but will be remitted to the eligible community
			 college,(B)the amounts so
			 remitted will be treated in the hands of the eligible community college as
			 payment for education provided by such community college, and(C)for purposes of
			 determining the State income tax liability of the eligible trainee, the amounts
			 so remitted will be treated as if they had been remitted to the State in
			 payment of income taxes owed by the eligible trainee.(2)Qualified
			 contractA contract meets the requirements of this paragraph
			 if—(A)the contract is
			 between an eligible community college located in the State that has the program
			 described in paragraph (1) and an employer with at least 1 job site located in
			 such State,(B)the contract
			 meets all applicable requirements under such State program,(C)the contract provides that—(i)the
			 eligible community college will directly provide qualified training to individuals designated by
			 the employer or will contract with a provider of qualified training to provide such training to such individuals,(ii)the eligible community college will not charge tuition or fees to such individuals,(iii)the employer
			 will hire such individuals for full-time employment at a job site located
			 within the State,(iv)such
			 individuals will be paid by the employer a wage that is not less than the
			 greater of—(I)175 percent of
			 the Federal minimum wage, or(II)the amount
			 specified under the State program, and(v)as
			 provided under the State program, the employer will remit the State income
			 taxes withheld by the employer on behalf of the individual to the community
			 college in payment for the training, to the extent such taxes do not exceed the
			 cost described in subparagraph (D),(D)the contract
			 specifies the entire cost of the qualified training (including all costs for
			 equipment or instructional materials) that will be provided to each individual,
			 and(E)the cost and
			 terms specified under subparagraph (D) are reasonable by market
			 standards.(3)Qualified
			 trainingFor purposes of this section, the term qualified
			 training means education or training which, if completed, will provide
			 the individual with—(A)education or
			 skills necessary to perform the job for which such individual will be
			 employed,(B)education or
			 skills necessary to obtain a license required under Federal, State, or local
			 governmental regulation for the employment of the individual in the job for
			 which such individual will be employed,(C)a certificate or
			 credential which is required under Federal, State, or local governmental
			 regulation for the employment of the individual in the job for which such
			 individual will be employed, or(D)a certificate or
			 credential aligned with national or regionally recognized industry standards
			 determined appropriate by the State.(4)Job must be new
			 job(A)In
			 generalA State program will not be treated as a State new jobs
			 training tax credit program for purposes of this subsection unless the program
			 provides that, in order to be eligible to participate, the employer must show
			 with respect to each eligible trainee that such eligible trainee is hired for a
			 job that—(i)is a new job (which, for purposes of this paragraph,  may include a new position within an existing job category), and 
			 not a job of a recalled worker, a replacement job, or any other job that
			 existed in the employer's business within the 1-year period preceding the date
			 of hire,(ii)is
			 not a job that existed in a business operation or substantially similar
			 business operation of the employer formerly located in another location which
			 was closed or substantially reduced by the employer, and(iii)results in a
			 net increase in employment for the employer.(B)Only U.S.
			 employees taken into accountFor purposes of subparagraph (A),
			 only employees at job sites located in the United States (including the
			 possessions of the United States) shall be taken into account.(5)Aggregation
			 rulesAll persons treated as a single employer under subsection
			 (a) or (b) of section 52, or subsection (m) or (o) of section 414 of the
			 Internal Revenue Code of 1986, shall be treated as a single employer for
			 purposes of this section.(6)Cooperation
			 with local workforce investment boardsAn employer or eligible
			 community college participating in a State new jobs training tax credit program
			 may work with local workforce investment boards established under section 117
			 of the Workforce Investment Act of 1998 (29 U.S.C. 2832) in searching for
			 individuals to hire and train through such program.(e)Eligible
			 traineeFor purposes of this section, the term eligible
			 trainee means an individual—(1)who received
			 qualified training through an eligible community college pursuant to a contract
			 that meets the requirements of subsection (d)(2), under a State new jobs
			 training tax credit program, and(2)who is employed
			 on a full-time basis, during the quarter for which payment is made under
			 subsection (a), by the employer who was a party to such contract—(A)at a job site
			 located in the same State as the eligible community college,(B)at a wage that
			 meets the requirements of subsection (d)(2)(iii),(C)in a job that
			 meets the new job requirement of subsection (d)(4), and(D)in a job for
			 which such qualified training is required, either by law or regulation or by
			 the inherent requirements of the job.(f)AppropriationOut
			 of any sums in the Treasury not otherwise appropriated, there are appropriated
			 on an ongoing basis such sums as are necessary to carry out this
			 section.(g)Remission of
			 State income tax withholdings not treated as payments for training or
			 educationIn the case of an employer, the amount of withheld
			 State income tax which is remitted by the employer to an eligible community
			 college as described in subsection (d)(1)(A) shall not be treated as an amount
			 paid or incurred by the employer for purposes of any credit or deduction
			 available under the Internal Revenue Code of 1986 to such employer, but shall
			 be treated as if such amount had been remitted to the State in payment of
			 income taxes owed by the employee.(h)Tax treatment
			 of payments with respect to eligible traineeIn the case of an
			 eligible trainee, neither—(1)the amount of any
			 withheld State income tax which is remitted by an employer to an eligible
			 community college as described in subsection (d)(1)(A), nor(2)the amount of any
			 payment made under subsection (a),shall be
			 treated for purposes of the Internal Revenue Code of 1986 as income of the
			 eligible trainee. For purposes of determining the deduction under section
			 164(a)(3) of such Code, amounts described in paragraph (1) shall be treated as
			 amounts paid for State income taxes by the eligible trainee.